Form6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the quarter ended June 30, 2010 Commission File Number 000-25383 Infosys Technologies Limited (Exact name of Registrant as specified in its charter) Not Applicable. (Translation of Registrant's name into English) Electronics City, Hosur Road, Bangalore - 560 100, Karnataka, India. +91-80-2852-0261 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-Fx Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) : o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) : o Currency of presentation and certain defined terms In this Quarterly Report, references to "U.S." or "United States" are to the United States of America, its territories and its possessions. References to "India" are to the Republic of India. References to "$" or "dollars" or "U.S. dollars" are to the legal currency of the United States and references to "Rs." or "rupees" or "Indian rupees" are to the legal currency of India. Our financial statements are presented in U.S. dollars and are prepared in accordance with the International Financial Reporting Standards as issued by the International Accounting Standards Board, or IFRS. References to "Indian GAAP" are to Indian Generally Accepted Accounting Principles. References to a particular "fiscal" year are to our fiscal year ended March31 of such year. All references to "we," "us," "our," "Infosys" or the "Company" shall mean Infosys Technologies Limited, and, unless specifically indicated otherwise or the context indicates otherwise, our consolidated subsidiaries. "Infosys" is a registered trademark of Infosys Technologies Limited in the United States and India. All other trademarks or trade names used in this Quarterly Report are the property of their respective owners. Except as otherwise stated in this Quarterly Report, all translations from Indian rupees to U.S. dollarseffected are based onthe fixing rate in the City of Mumbai on June 30, 2010 for cable transfers in Indian rupees as published by the Foreign Exchange Dealers’ Association of India, or FEDAI,which was Rs. 46.45 per $1.00. No representation is made that the Indian rupee amounts have been, could have been or could be converted into U.S. dollars at such a rate or any other rate. Any discrepancies in any table between totals and sums of the amounts listed are due to rounding. TABLE OF CONTENTS PartI - Financial Information Item 1. Financial Statements Unaudited Consolidated Balance Sheets Unaudited Consolidated Statements of Comprehensive Income Unaudited Consolidated Statements of Changes in Equity Unaudited Consolidated Statements of Cash Flows Notes to the Unaudited Consolidated Interim Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure about Market Risk Item 4. Controls and Procedures PartII - Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sale of Equity Securities and Use of Proceeds Item 3. Default upon Senior Securities Item 4. (Reserved) Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT INDEX EXHIBIT 31.1 EXHIBIT 32.1 EXHIBIT 99.1 Part I – Financial Information ItemI – Financial Information Infosys Technologies Limited and subsidiaries Unaudited Consolidated Balance Sheets as of (Dollars in millions except share data) Note June 30, 2010 March 31, 2010 ASSETS Current assets Cash and cash equivalents 2.1 $3,011 $2,698 Available-for-sale financial assets 2.2 42 569 Investment in certificates of deposit 393 265 Trade receivables 828 778 Unbilled revenue 228 187 Derivative financial instruments 2.7 – 21 Prepayments and other current assets 2.4 156 143 Total current assets 4,658 4,661 Non-current assets Property, plant and equipment 2.5 955 989 Goodwill 2.6 178 183 Intangible assets 2.6 12 12 Deferred income tax assets 2.17 62 78 Income tax assets 2.17 123 148 Other non-current assets 2.4 127 77 Total non-current assets 1,457 1,487 Total assets $6,115 $6,148 LIABILITIES AND EQUITY Current liabilities Trade payables $5 $2 Derivative financial instruments 2.7 6 – Current income tax liabilities 2.17 208 161 Client deposits 4 2 Unearned revenue 125 118 Employee benefit obligations 2.8 30 29 Provisions 2.9 18 18 Other current liabilities 2.10 383 380 Total current liabilities 779 710 Non-current liabilities Deferred income tax liabilities 2.17 1 26 Employee benefit obligations 2.8 38 38 Other non-current liabilities 2.10 13 13 Total liabilities 831 787 Equity Share capital-Rs. 5 ($0.16) par value 600,000,000 equity shares authorized, issued and outstanding 571,067,501 and 570,991,592, net of 2,833,600 treasury shares each as of June 30, 2010 and March 31, 2010, respectively 64 64 Share premium 695 694 Retained earnings 4,722 4,611 Other components of equity (197) (8) Total equity attributable to equity holders of the company 5,284 5,361 Total liabilities and equity $6,115 $6,148 The accompanying notes form an integral part of the unaudited consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Consolidated Statements of Comprehensive Income (Dollars in millions except share data) Note Three months ended June 30, 2010 2009 Revenues $1,358 $1,122 Cost of sales 800 643 Gross profit 558 479 Operating expenses: Selling and marketing expenses 74 53 Administrative expenses 100 88 Total operating expenses 174 141 Operating profit 384 338 Other income, net 2.14 53 55 Profit before income taxes 437 393 Income tax expense 2.17 111 80 Net profit $326 $313 Other comprehensive income Fair value changes on available-for-sale financial assets, net of tax effect of $1 million 2.2 (1) – Exchange differences on translating foreign operations (188) 236 Total other comprehensive income $(189) $236 Total comprehensive income $137 $549 Profit attributable to: Owners of the company $326 $313 Non-controlling interest – – $326 $313 Total comprehensive income attributable to: Owners of the company $137 $549 Non-controlling interest – – $137 $549 Earnings per equity share Basic ($) 0.57 0.55 Diluted ($) 0.57 0.55 Weighted average equity shares used in computing earnings per equity share 2.18 Basic 571,036,067 570,115,230 Diluted 571,332,571 570,818,075 The accompanying notes form an integral part of the unaudited consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Consolidated Statements of Changes in Equity (Dollars in millionsexcept share data) Shares Share capital Share premium Retained earnings Other components of equity Total equity attributable to equity holders of the company Balance as of April 1, 2009 572,830,043 $64 $672 $3,618 $(570) $3,784 Changes in equity for the three months ended June 30, 2009 Sharesissued on exercise of employee stock options 229,134 — 4 — — 4 Dividends (including corporate dividend tax) — — — (189) — (189) Net profit — — — 313 — 313 Exchange differences on translating foreign operations — 236 236 Balance as of June 30, 2009 573,059,177 $64 $676 $3,742 $(334) $4,148 Balance as of April 1, 2010 570,991,592 $64 $694 $4,611 $(8) $5,361 Changes in equity for the three months ended June 30, 2010 Sharesissued on exercise of employee stock options 75,909 — 1 — — 1 Dividends (including corporate dividend tax) — — — (215) — (215) Fair value changes on available-for-sale financial assets, net of tax effect of $1 million (Refer Note 2.2) — (1) (1) Net profit — — — 326 — 326 Exchange differences on translating foreign operations — (188) (188) Balance as of June 30, 2010 571,067,501 $64 $695 $4,722 $(197) $5,284 The accompanying notes form an integral part of the unaudited consolidated interim financial statements Infosys Technologies Limited and subsidiaries Unaudited Consolidated Statements of Cash Flows (Dollars in millions) Note Three months ended June 30, 2010 2009 Operating activities: Net profit $326 $313 Adjustments to reconcile net profit to net cash provided by operating activities: Depreciation and amortization 2.5 and 2.6 45 46 Income on investments (8) (2) Income tax expense 2.17 111 80 Changes in working capital Trade receivables (77) 52 Prepayments and other assets (32) (15) Unbilled revenue (47) (25) Trade payables 2 (3) Client deposits 2 – Unearned revenue 11 20 Other liabilities and provisions 53 (17) Cash generated from operations 386 449 Income taxes paid 2.17 (48) (62) Net cash provided by operating activities 338 387 Investing activities: Expenditure on property, plant and equipment, including changes in retention money 2.5 and 2.10 (51) (30) Loans to employees (7) – Non-current deposits placed with corporation (34) – Income on investments 4 2 Investment in certificates of deposit (137) – Redemption of certificates of deposit 2 – Investment in available-for-sale financial assets (243) (403) Redemption of available-for-sale financial assets 759 167 Net cash provided by/(used in) investing activities 293 (264) Financing activities: Proceeds from issuance of common stock on exercise of employee stock options 1 4 Payment of dividends (184) (161) Payment of corporate dividend tax (31) – Net cash used in financing activities (214) (157) Effect of exchange rate changes on cash and cash equivalents (104) 137 Net increase/(decrease) in cash and cash equivalents 417 (34) Cash and cash equivalents at the beginning 2.1 2,698 2,167 Cash and cash equivalents at the end 2.1 $3,011 $2,270 Supplementary information: Restricted cash balance 2.1 $22 $1 The accompanying notes form an integral part of the unaudited consolidated interim financial statements Notes to the Unaudited Consolidated Interim Financial Statements 1. Company Overview and Significant Accounting Policies 1.1 Company overview Infosys Technologies Limited (Infosys or the company) along with its controlled trusts, majority owned and controlled subsidiary, Infosys BPO Limited (Infosys BPO) and wholly owned and controlled subsidiaries, Infosys Technologies (Australia) Pty.
